982 So. 2d 1264 (2008)
Rodney D. SMILEY, Former Husband, Appellant,
v.
Janette Dianne SMILEY, Wife, Appellee.
No. 1D08-1501.
District Court of Appeal of Florida, First District.
June 2, 2008.
Rodney D. Smiley, pro se, Appellant.
Mark M. Green of Dale Bald Showalter Mercier & Green, P.A., Jacksonville, and Michael J. Korn of Korn & Zehmer, P.A., Jacksonville, for Appellee.
PER CURIAM.
Upon consideration of the Appellant's response to the Court's order of May 1, 2008, the Court has determined that because the order on appeal does not conclude the judicial labor in this matter, it is not a final order. See generally Caufield v. Cantele, 837 So. 2d 371, 375 (Fla.2002) ("[a] final judgment is one which ends the litigation between the parties and disposes of all issues involved such that no further action by the court will be necessary"). Accordingly, the appeal is hereby dismissed as premature.
DISMISSED.
WEBSTER, DAVIS, and HAWKES, JJ., concur.